Citation Nr: 1016096	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted 
service connection for radiculopathy of the right upper 
extremity and assigned an initial disability rating of 10 
percent, effective December 18, 2006.

In January 2008 and January 2009, the Veteran testified at 
hearings before a Decision Review Officer (DRO) and before 
the undersigned at the RO (Travel Board Hearing), 
respectively.  Transcripts of the hearings have been 
associated with his claims folder. 

In February 2009, the Board remanded this matter for further 
development.

In February 2010, the Veteran's representative made arguments 
that are construed as raising a claim for service connection 
for a disability of the right acromioclavicular (shoulder) 
joint.  This issue is referred to the RO for adjudication.

In April 2010, the Vice Chairman of the Board granted a 
motion to advance this appeal on its docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

Radiculopathy of the right upper extremity has been 
manifested by moderate incomplete paralysis of the median 
nerve since December 18, 2006.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for 
radiculopathy of the right upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for radiculopathy of 
the right upper extremity arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for radiculopathy of the 
right upper extremity.

In his February 2010 statement, the Veteran's representative 
argued that a November 2009 VA physician's opinion did not 
comment on findings contained in a May 2009 report of VA 
examination.  The November 2009 reviewer did, however, note 
the May 2009 findings.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Radiculopathy of the right upper extremity is currently rated 
under 38 C.F.R. § 4.124a, DC 8515 as paralysis of the median 
nerve.  Under DC 8515, a 10 percent rating is warranted for 
mild incomplete paralysis of the major extremity, a 30 
percent rating is warranted for moderate incomplete paralysis 
of the major extremity, and a 50 percent rating is warranted 
for severe incomplete paralysis of the major extremity.  
38 C.F.R. § 4.124a, DC 8515.

A 70 percent rating is warranted for complete paralysis of 
the major extremity, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of the 
index finger and feeble flexion of the middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
the wrist is weakened; pain with trophic disturbances.  Id. 

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124. 
 
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

A June 2005 VA examination report reveals that there was some 
shoulder muscle atrophy, especially in the upper trapezius 
muscle area and deltoid area posteriorly, more severe on the 
right than on the left.  The clinical significance of the 
muscle atrophy was uncertain.  Deep tendon reflexes were 
within normal limits in the upper extremities, there was 
nonspecific decreased pinprick sensation in the upper 
extremities in a nonspecific fashion bilaterally, and muscle 
strength in the arms and upper extremities was "only 
slightly weak" and "probably within normal range 
considering [the Veteran's] lack of activities."

A September 2005 physical therapy evaluation report from 
Rehab Concepts Rehabilitation Services reveals that range of 
motion of the right upper extremity was normal.  Right upper 
extremity muscle strength was 4/5 during flexion and 
abduction (active movement against gravity and some 
resistance).

Treatment records from the Arthritis and Osteoporosis Center, 
P.C. (AOC) dated from August to September 2006 indicate that 
the Veteran reported that his neck pains were sometimes 
(rarely) associated with numbness and tingling in the finger 
tips, which was more severe on the right than on the left.

A March 2007 VA examination report indicates that the Veteran 
reported that he had developed right arm numbness and pain 
that radiated down to his right elbow.  He also experienced 
severe pain in the mid hand and would develop a muscle spasm 
that resulted in a claw hand position. 

Sensory examination was grossly normal, muscle strength was 
normal (5/5) in the bilateral upper extremities, and there 
was no atrophy.  X-rays of the cervical spine revealed that 
the lumbar vertebra were slightly decreased in height with 
decreased lordosis and that there was severe disk space 
narrowing at C6-7 with moderate osteophyte formation in the 
mid cervical spine.  The examiner who conducted the March 
2007 VA examination opined that the Veteran's subjective 
reports of radicular symptoms extending into the right arm 
were likely ("at least as likely as not") due to disk space 
narrowing, C 6-7 nerve compression, and moderate osteophyte 
formation.

A June 2007 examination report from the Center for 
Orthopaedics reveals that the Veteran complained of pain in 
the posterior aspect of the cervical spine bilaterally, which 
radiated into the right upper extremity and down the right 
arm into the hand.  The pain was accompanied by paresthesias.  
The arm symptoms were present approximately 5 to 6 times a 
month and lasted an hour or less.  The Veteran occasionally 
experienced spasms in his thumb to his small finger.

Examination revealed that shoulder motion was not 
significantly limited.  There was diminished sensation to 
light touch in the right hand, but there was no focal muscle 
atrophy or motor weakness.  Reflexes were hypoactive 
bilaterally.  Diagnoses of, among other things, cervical 
spondylosis with no myelopathy and cervical radiculitis were 
provided.

A November 2007 medical examination report from AOC indicates 
that the Veteran reported that his neck pain and stiffness 
were associated with shooting pains down the right arm and 
numbness and tingling in the finger tips.  The right hand and 
fingers would "cramp up" more frequently, especially with 
certain movements of the neck and shoulder.

During the January 2008 and 2009 hearings, the Veteran 
testified that he experienced cramping, severe pain, and loss 
of sensation in his right hand and that his activities of 
daily living were affected by such symptoms.  The cramping 
began in approximately 2006 or 2007, would last approximately 
40 minutes each time, and made using the hand difficult.  The 
Veteran also testified that he was sometimes unable to use 
his hand due to cramping.

A May 2009 VA examination report reveals that the Veteran 
reported intermittent right arm numbness and shooting pain 
from the right shoulder to the elbow.  The pain lasted 
approximately 30 seconds at a time and occurred 2 to 3 times 
each day.  The right upper extremity symptoms were related to 
the Veteran's activity level and movement of his head and 
neck.  For example, yard work triggered the symptoms.  He 
would drop objects from his right hand if he did not pay 
attention.  

Flare-ups of his right arm pain and numbness were 
precipitated by movement of the head and neck.  The symptoms 
were aggravated by turning his head while driving, sitting 
and watching television, and looking upward.  The symptoms 
were alleviated when the Veteran stopped moving his head, 
relaxed and massaged the arm, and used a cervical collar.  
The flareups included pain, weakness, fatigue, and functional 
loss.

Examination revealed that the Veteran was right handed; 
muscle power of the right upper extremity was 3/5; and there 
was no atrophy.  Hand grips were equal and strong; however, 
the Veteran had some difficulty making a tight closed fist in 
the right hand because of a deformity of the long finger.  
Deep tendon reflexes were normal (2+).  There was loss of 
sensation in the right upper extremity.  

There was pain, fatigue, weakness, lack of endurance, and 
incoordination associated with the right shoulder and shaking 
of the upper extremity.  The Veteran was diagnosed as having 
diffuse sensory neuropathy of unknown etiology.

A September 2009 VA neurology outpatient progress note 
indicates that the Veteran reported experiencing occasional 
right arm and hand pain approximately 2 times a week.  Motor 
examination revealed no tremors, atrophy, or drift, normal 
bulk and tone, and mild right Dupuytren contracture.  

Right upper extremity strength was normal (5/5) in the flexor 
digitorum profundus, flexor carpi radialis, extensor carpi 
radialis, biceps, triceps, and deltoids.  Sensory examination 
was within normal limits, except for decreased sensation to 
light touch in the right distal upper extremity.  Reflexes 
were normal (2+) in the biceps, brachiorads, and triceps.

In a November 2009 opinion, a VA physician noted that during 
the May 2009 VA examination, the Veteran's cranial nerves 
were normal.  The upper extremity motor examination was 
normal; upper extremity sensory examination showed decreased 
light touch in both distal areas; upper extremity deep tendon 
reflexes were normal; and there was no report of abnormal 
electromyograph/nerve conduction velocity study findings.  
EMG and NCV studies were also normal.

The physician who provided the November 2009 opinion opined 
that there was no clear etiology of the paresthesias without 
resorting to speculation and that it was likely 
multifactorial.  Nonetheless, given the examination and 
diagnostic findings, it appeared that there was no 
significant impairment of the upper extremities in terms of 
motor strength, deep tendon reflexes, sensation, and clinical 
studies.

To the extent that the Veteran has been diagnosed as having 
other right upper extremity disabilities unrelated to the 
service-connected radiculopathy of the right upper extremity, 
the evidence reveals that the symptoms of the non-service 
connected conditions have not been able to be distinguished 
from those of the service-connected neurological condition.  

For example, private medical records from AOC and Physical 
Medicine and Rehabilitation Associates indicate that the 
Veteran has been diagnosed as having, among other things, 
arthralgia of the hand, Dupuytren's contraction, and 
rheumatoid arthritis.  These disabilities have been 
associated with symptoms such as right hand pain, weakness, 
decreased grip strength and fine motor skills, and decreased 
sensation.  

The examiner who conducted the May 2009 VA examination 
diagnosed diffuse sensory neuropathy of unknown etiology.  
Also, the physician who provided the November 2009 VA opinion 
opined that there was no clear etiology of the Veteran's 
paresthesias without resorting to speculation and that it was 
likely multifactorial.  Thus, there is no clear evidence that 
the symptoms attributed to the non-service connected 
conditions are entirely unrelated to the Veteran's service 
connected radiculopathy of the right upper extremity.  

Where an examiner is unable to distinguish the symptoms of a 
service connected disability from non-service connected 
manifestations, all the manifestations will be considered 
part of the service connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996)).  As the evidence reveals that 
the symptoms of the Veteran's service-connected and non-
service connected right upper extremity conditions cannot be 
distinguished, the Board will attribute all right upper 
extremity neurological symptoms to radiculopathy of the right 
upper extremity for the purposes of assessing the severity of 
that disability.

The above evidence indicates that the radiculopathy of the 
Veteran's right upper extremity is manifested by decreased 
sensation, weakness, tingling, muscle spasms, hypoactive 
reflexes, fatigue, decreased muscle power, and persistent 
radiating pain in the right arm and hand.  Shoulder muscle 
atrophy of unknown etiology was identified during the June 
2005 VA examination, but has not been noted on examinations 
since that time.  

The findings of decreased strength with the other abnormal 
findings show that the disability is more than sensory and 
thus warrants a rating for at least moderate impairment.  See 
38 C.F.R. §§ 4.123, 4.124.

Given that motor strength has been only mildly impaired, that 
EMG and NCV studies were essentially normal, and that the 
November 2009 VA opinion was that there was no significant 
impairment of the upper extremities in terms of motor 
strength, deep tendon reflexes, sensation, and clinical 
studies; the Board finds that the symptoms of the Veteran's 
radiculopathy of the right upper extremity more closely 
approximate the criteria for a 30 percent rating under DC 
8515, but do not approximate the criteria for a higher 
rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.123, 4.124, 4.124a, DC 8515; see Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for a higher 
initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are decreased sensation, weakness, tingling, 
muscle spasms, hypoactive reflexes, fatigue, decreased muscle 
power, right shoulder muscle atrophy, and persistent 
radiating pain in the right arm and hand. These symptoms are 
contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability
(TDIU)

The Court has held that entitlement to a TDIU is an element 
of all claims for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised 
where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  An 
evaluation must be made as to whether there are circumstances 
in the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment. Id.

The March 2007 VA examination report reveals that the Veteran 
reported that he had retired as a detective three years 
earlier because he could no longer perform his job due to 
pain in his neck and back.  A February 2008 VA examination 
report indicates that the Veteran reported that he retired as 
a police officer in 1980 after "completing his 20 years".  
He then worked as a private investigator, but was unable to 
maintain that job due to leg and neck pain (he is not 
service-connected for a leg disability).  

His most recent employment was as a shift manager at Foxwoods 
Casino.  He retired in 2004 because "it was time to retire" 
and he had kidney stones (the Veteran turned 66 years old in 
2004).  The May 2009 VA examination report also reveals that 
he was "retired".  

While the Veteran is not currently employed and reportedly 
left one job due in part to service-connected disability, he 
was able to maintain employment and stopped work for reasons 
unrelated to his service connected disabilities.  The record 
contains no evidence of unemployability due to service 
connected disabilities.  Hence, further consideration of 
entitlement to TDIU is not warranted.



ORDER

Entitlement to an initial 30 percent rating for radiculopathy 
of the right upper extremity is granted, effective December 
18, 2006.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


